Citation Nr: 0100355	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  96-37 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to service connection for arthritis of the knees, 
hips, neck, and hands.

Entitlement to service connection for bronchitis.

Entitlement to a higher rating for gastroesophageal reflux, 
initially assigned a 30 percent evaluation, effective from 
September 1991.

Entitlement to a higher rating for residuals of fracture of 
the left 5th metatarsal, initially assigned a 10 percent 
evaluation, effective from September 1991.

Entitlement to a higher rating for residuals of shell 
fragments wounds of the left scapula with retained foreign 
bodies, initially assigned a 10 percent evaluation, effective 
from September 1991.

Entitlement to a higher rating for calcification of the left 
knee meniscus, initially assigned a 10 percent evaluation, 
effective from September 1991.

Entitlement to a higher rating for fragment wound of the left 
orbit and cheek with retained foreign body, initially 
assigned a 10 percent evaluation, effective from September 
1991.

Entitlement to a higher rating for granuloma of the left 
upper lobe of the lung, initially assigned a zero percent 
evaluation, effective from September 1991.

Entitlement to a higher rating for mitral valve prolapse, 
initially assigned a zero percent evaluation, effective from 
September 1991.

Entitlement to a higher rating for residuals of fracture of 
the left clavicle, initially assigned a zero percent 
evaluation, effective from September 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1981 to August 
1991 and prior active service.  At the time of his retirement 
in August 1991, he had more than 20 years of active duty.  
His decorations include the Combat Infantryman Badge, Silver 
Star, and the Purple Heart Medal.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1992 and later decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
that denied service connection for arthritis of the knees, 
hips, neck, and hands as not well grounded; denied service 
connection for bronchitis as not well grounded; and granted 
service connection for the other conditions listed on the 
first two pages of this decision and assigned the evaluations 
as shown on those pages, effective from September 1991.  

The issues of entitlement to a higher rating for residuals of 
shell fragments wounds of the left scapula with retained 
foreign bodies, initially assigned a 10 percent evaluation, 
effective from September 1991; entitlement to a higher rating 
for calcification of the left knee meniscus, initially 
assigned a 10 percent evaluation, effective from September 
1991; entitlement to a higher rating for granuloma of the 
left upper lobe of the lung, initially assigned a 
zero percent evaluation, effective from September 1991; 
entitlement to a higher rating for mitral valve prolapse, 
initially assigned a zero percent evaluation, effective from 
September 1991; and entitlement to a higher rating for 
residuals of fracture of the left clavicle, initially 
assigned a zero percent evaluation, effective from September 
1991 will, be addressed in the remand section of this 
decision.  


FINDINGS OF FACT

1.  Patellofemoral arthritis of the left knee had its onset 
in service; arthritis of the hips, neck, and hands was not 
present in service or demonstrated after service.  

2.  Bronchitis began in service.  

3.  The veteran's gastrointestinal disorder has been 
manifested primarily by heartburn (persistent reflux), 
abdominal pain, and a small hiatus hernia with a Barrett's 
mucosa in the lower esophagus that have produced considerable 
impairment of health since service; vomiting, material weight 
loss and hematemesis or melena with moderate anemia or other 
gastrointestinal symptoms that have produced severe 
impairment of health at any time since service are not found.  

4.  The residuals of fracture of the left 5th metatarsal have 
been manifested primarily by stiffness and pain with no 
limitation of motion of the foot since separation from 
service; symptoms that have produced more than moderate 
functional impairment of the left foot since service are not 
found.  

5.  The residuals of a fragment wound to the left side of the 
face have been manifested primarily by an asymptomatic scar 
and a retained foreign body in the soft tissue of the left 
cheek area since separation from service.  


CONCLUSIONS OF LAW

1.  Patellofemoral arthritis of the left knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  

2.  Arthritis of the hips, neck, and hands was not incurred 
in active service; arthritis of these joints may not be 
presumed to have been incurred in active service; and 
arthritis of these joints is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  

3.  Bronchitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

4.  The criteria for a higher rating for gastroesophageal 
reflux, initially evaluated as 30 percent disabling, 
effective from September 1991, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic 
Code 7346 (2000).  

5.  The criteria for a higher rating for residuals of 
fracture of the left 5th metatarsal, initially evaluated as 
10 percent disabling, effective from September 1991, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284 (2000).  

6.  The criteria for a higher rating for residuals of a 
fragment wound of the left orbit and cheek area, initially 
evaluated as 10 percent disabling, effective from September 
1991, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5325, as in effect prior to, 
and on July 3, 1997, 4.118, Codes 7800, 7803, 7804, 7805 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis of the Knees, Hips, 
Neck, and Hands

The service medical records show that the veteran was seen 
for various joint problems.  These records do not show the 
presence of arthritis of the knees, hips, neck or hands.  At 
the time of his medical examination for separation from 
service in April 1991, he gave a history of swollen or 
painful joints.  Degenerative joint disease of the spine was 
found.  No other arthritis was noted.  

Private medical reports show that the veteran was treated for 
various conditions and underwent various examinations for VA 
purposes in the 1990's.  The more salient medical reports 
with regard to the claims being considered in this appeal are 
discussed in the appropriate sections.  

The veteran underwent medical examinations for VA purposes in 
December 1991.  He gave a history of various joint pains.  X-
rays of the lumbar spine confirmed the presence of 
degenerative changes with scoliosis.  X-rays of both knees 
confirmed irregularity of the patellofemoral joints with 
evidence of calcification in the lateral meniscus of the left 
knee.  The diagnosis was degenerative changes of the lumbar 
spine.  

At a VA medical examination in November 1998, the veteran 
gave a history of various joint pains.  No significant 
changes from the time of the October 1991 VA medical 
examination were noted.  The examiner noted that the veteran 
now had a small effusion in the right knee where previously 
X-rays of the knees had suggested patellofemoral arthritis.  
The examiner found no reason to carry out X-ray examination 
of the veteran.  

A review of the record shows that service connection is 
currently in effect for the conditions noted on the first 2 
pages of this decision.  Service connection is also in effect 
for arthritis of the lumbar spine with scoliosis, rated 
20 percent disabling; and status post fragment wound of the 
tongue, rated zero percent disabling.  

Analysis

The Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), eliminated the concept of a 
well-grounded claim, and redefined VA's duty to assist the 
veteran in the development of a claim.  The Board notes that 
the RO denied the veteran's claims for service connection for 
arthritis of the knees, hips, neck, and hands, and service 
connection for bronchitis, as not well grounded.  The Board 
finds that appellate review of these claims may now be based 
on the merits without prejudice to the veteran because the 
statement of the case and supplemental statements of the case 
sent to him provided notice of the pertinent evidence and 
applicable laws and regulations with regard to the claims for 
service connection being considered in this appeal.  The 
record also shows that the veteran and his representative 
have continuously argued the claims on the merits and that 
they are familiar with the appropriate laws and regulations, 
and evidence, in this case.  The Board also finds all 
relevant evidence has been obtained with regard to the claims 
being considered in this appeal, except where otherwise 
indicated in the remand section of this decision.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (to be codified at 38 U.S.C. § 5103A).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service, but this presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The service medical records are negative for arthritis other 
than of the lumbar spine.  Service connection has already 
been granted for this condition.  The service medical 
records, however, show that the veteran was seen for various 
joint pains and that a "minor irregularity" of the 
patellofemoral joint surfaces was noted on X-rays taken in 
conjunction with the VA medical examination conducted in 
December 1991, shortly after his separation from service.  
Private X-rays in June 1994 revealed minor osteoarthritic 
changes involving the veteran's left patellofemoral and 
tibiofemoral joints.  The report of his VA medical 
examination in 1998 indicates that he has persistent residual 
symptoms from previous injuries and that there had been 
little change since the VA examination in 1991, apart from 
the fact that the veteran now had a small effusion of the 
right knee where previous X-rays suggested patellofemoral 
arthritis.  The post-service medical records do not show the 
presence of arthritis of any other joint.  

The veteran maintains that he has arthritis of the hips, 
neck, and hands that began in service, but this lay evidence 
is not sufficient to demonstrate the presence of the claimed 
condition.  The veteran as a lay person is not competent 
under the law to render a diagnosis or to offer an expert 
medical opinion attributing a disability to service or to 
service-connected disease or injury.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After consideration of all the evidence, the Board finds that 
the record shows that the veteran had complaints of joint 
pains in service and continuously until the time of his VA 
medical examination in December 1991.  The record shows the 
presence of patellofemoral arthritis in the left knee joint 
but does not definitively establish its presence in the right 
knee joint.  There is no medical evidence showing a post 
service cause for the left knee arthritis.  Under the 
circumstances, the Board finds that the veteran has 
patellofemoral arthritis of the left knees that began in 
service.  38 C.F.R. § 3.303(b).  The evidence, however, does 
not show the presence of arthritis of the hips, neck or hands 
in service or after service.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection is limited to 
cases wherein the service incident has resulted in a 
disability, and in the absence of proof of a current 
disability, there can be no valid claim).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (a service 
connection claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability).  Hence, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for arthritis of the hips, neck, and hands on a direct 
incurrence basis or as secondary to service-connected 
disability.  

II.  Service Connection for Bronchitis

The service medical records show that the veteran was treated 
for acute bronchitis in 1988 and 1989.  Although the report 
of his medical examination for retirement from service in 
April 1991, including chest X-ray, is negative for 
bronchitis, a report of medical history taken in conjunction 
with the examination indicates that he had a history of 
recurrent sore throats and bronchitis.  

The report of the veteran's VA medical examination in 
December 1991 shows that the veteran complained of continuous 
respiratory problems including bronchitis.  No abnormalities 
of the respiratory system were found on clinical examination.  

The veteran underwent examination of his respiratory system 
in July 1998 for VA purposes.  He gave a history of about 10 
years of recurring sore throats, nose stuffiness, and sinus 
type symptoms, and recurring cough with discolored sputum 
that responded briefly to antibiotics.  The examiner found 
that the veteran had low-grade chronic bronchitis and 
emphysema particularly with regard to his recurring or 
persistent cough and sputum.  The examiner also noted that 
hyperinflation on the chest X-ray and increased lung volumes 
on pulmonary function tests were shown.  

In this case, the evidence shows that the veteran was seen 
for bronchitis in service and that he has had recurring 
respiratory problems since service.  Moreover, chronic 
bronchitis was found on recent VA medical examination.  There 
is no medical evidence of record showing a post-service cause 
for the veteran's bronchitis.  Under the circumstances, the 
Board finds that the evidence supports the grant of service 
connection for bronchitis.  

III.  Entitlement to a Higher Rating for Gastroesophageal 
Reflux, Initially Assigned a 30 Percent Evaluation, Effective 
from September 1991

The service medical records show that the veteran was treated 
for gastrointestinal problems.  

At the October 1991 VA medical examination, a 
gastrointestinal disorder was not found.  

A private medical report shows that the veteran was evaluated 
for complaints of abdominal and chest pain in February 1993.  
He was found to have a sliding hiatal hernia, and there was 
evidence of chronic gastritis.  Biopsies were positive for 
Helicobacter pylori organisms.  He was treated with 
antibiotics.  

A private medical report dated in February 1994 reflects that 
the veteran had a hiatal hernia with reflux.  

The veteran underwent a medical examination for VA purposes 
in July 1998.  He complained of heartburn and abdominal pain.  
An esophagoscopy in May 1997 reportedly revealed a small 
hiatus hernia with a Barrett's mucosa in the lower esophagus.  
A colonoscopy was reportedly clear.  An ultrasound of the 
kidneys and other tests for gastrointestinal problems were 
reportedly normal.  Treatment with antibiotics had apparently 
resolved the Helicobacter inflammation, but he still had a 
persistent reflux, which caused him a lot of discomfort.  The 
examiner concluded that the veteran had esophagitis with a 
Barrett's esophagus; he also had irritable bowel syndrome.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

The record shows that an initial 30 percent evaluation has 
been assigned for the veteran's gastrointestinal disorder, 
effective from September 1991.  The medical evidence shows 
that this disorder has been manifested primarily by symptoms 
of heartburn (persistent reflux), abdominal pain, and a small 
hiatus hernia with a Barrett's mucosa in the lower esophagus.  
Symptoms related to Helicobacter pylori have resolved 
following treatment with antibiotics.  The evidence does not 
show the presence of vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other 
gastrointestinal symptoms that have produced severe 
impairment of health at any time since service such as to 
support the assignment of a rating in excess of 30 percent 
under Diagnostic Code 7346 for the service-connected 
gastrointestinal disorder.  Hence, the preponderance of the 
evidence is against the claim for a higher rating for this 
disorder.  

IV.  Entitlement to a Higher Rating for Residuals of Fracture 
of the Left 5th Metatarsal, Initially Assigned a 10 Percent 
Evaluation,
Effective from September 1991

The service medical records show that the veteran underwent 
oblique osteotomy of the 5th metatarsal of the left foot in 
April 1990.  The diagnosis was Tailor bunion of the left foot 
on the bone of the 5th metatarsal.  

At the December 1991 VA medical examination, the veteran 
complained of discomfort of the left foot at the site of the 
5th metatarsal fracture.  Examination of the left foot 
confirmed some stiffness over the area of the 5th 
metatarsophalangeal joint.  X-ray of the left foot confirmed 
a well-healed fracture of the 5th metatarsal bone.  

The private medical report dated in February 1994 shows that 
the veteran had complaints of left foot pain, but no 
significant left foot abnormalities were noted.  

The report of the veteran's VA medical examination in 
November 1998 reflects his complaints of soreness in the left 
foot where he had a fracture of the 5th metatarsal bone and 
soreness on the inner aspect of the foot in the line of the 
subtalar joint.  Examination of the left foot confirmed 
considerable stiffness in the metatarsophalangeal joint where 
there was only a "jog" of motion.  There was no abnormal 
swelling or tenderness.  Movement in the foot and subtalar 
joint were normal.  There were symptoms to the level of the 
subtalar joint on the inner side.  

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

An evaluation of the level of disability of a joint must 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The evidence shows that the veteran sustained a fracture of 
the 5th metatarsal of the left foot in service and that 
service connection for residuals of this condition has been 
granted and initially evaluated as 10 percent disabling, 
effective from September 1991.  The post service medical 
evidence indicates that these residuals have been manifested 
primarily by stiffness and pain with no limitation of motion 
of the foot since separation from service.  

The medical evidence indicates the presence of stiffness and 
loss of motion of the 5th metatarsophalangeal joint of the 
left foot, and when considered with the soreness of the left 
foot, support the 10 percent evaluation assigned for this 
condition under Diagnostic Code 5284 with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 based on 
moderate functional impairment.  The evidence, however, does 
not show limitation of motion of the left foot, or symptoms 
that have produced more than moderate functional impairment 
of the left foot, since separation from service.  Hence, the 
preponderance of the evidence is against the claim for a 
higher rating for this condition.  It follows that the claim 
must be denied.  

V.  Entitlement to a Higher Rating for Residuals of Fragment 
Wound of the Left Orbit and Cheek with Retained Foreign 
Bodies

The service medical records indicate that X-rays were taken 
of the veteran's skull in December 1969.  These X-rays 
revealed multiple small metallic foreign bodies in the soft 
tissues on the left side of the face with possible 
involvement of the orbital floor.  The report of medical 
history completed at the time of the veteran's examination 
for retirement from service in April 1991 notes a history of 
shrapnel wounds received in Vietnam to the left side of the 
face.  No residuals of these wounds were noted on the report 
of examination at that time.  

The report of the veteran's VA medical examination in 
December 1991 notes the presence of a very faint scar in the 
area of the mandible with no abnormality of the face.  

A report of the veteran's VA medical examination in September 
1994 notes the presence of a scar in the left cheek area.  No 
abnormalities of the scar or face were found.  

When there is a muscle injury to the facial muscles, 
consideration should be given to injury to the cranial 
nerves.  A minimum evaluation of 10 percent is warranted if 
there is interference to any extent with mastication.  
38 C.F.R. § 4.73, Diagnostic Code 5325, effective prior to 
July 3, 1997.  

The regulations for the evaluation of muscle injuries were 
revised, effective July 3, 1997.  62 Fed. Reg. 30,235-30,240 
(1997).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCREC 3-2000.  

Under Diagnostic Code 5325 as effective on July 3, 1997, an 
injury to facial muscles is evaluated on the basis of 
functional impairment due to 7th (facial) cranial nerve 
neuropathy under Diagnostic Code 8207, disfiguring scar under 
Diagnostic Code 7800, etc.  A minimum rating of 10 percent is 
warranted if there is interference to any extent with 
mastication.  38 C.F.R. § 4.73, effective as of July 3, 1997.  

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring; 
this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part that 
they affect.  38 C.F.R. §§ 4.118, diagnostic codes 7803, 
7804, 7805.  

In this case, the residuals of the shrapnel wounds to the 
left side of the veteran's face have been manifested 
primarily by an asymptomatic scar and retained foreign bodies 
in the soft tissue in the area of the left side of the face 
since service.  There is no neurological deficit or 
disfigurement associated with the residuals of this 
condition, and a compensable rating for residuals of the 
shrapnel wound has not been warranted under Diagnostic Code 
8207 or Diagnostic Code 7800 at any time since service.  The 
retained foreign bodies in the left side of the face and 
asymptomatic scar, however, may be rated by analogy to a scar 
with pain and support the assignment of a 10 percent rating 
for residuals of a shrapnel wound on the left side of the 
face under Diagnostic Code 7804 since service.  The evidence 
does not show that the residuals of the shrapnel wound of the 
left side of the face warrant the assignment of another 
separate compensable rating for any of the residuals at any 
time since service.  The Board concludes that the 
preponderance of the evidence is against the claim for a 
higher rating for this condition.  It follows that the claim 
must be denied.  

The Board also is of the opinion that the evidence does not 
reflect manifestations of gastroesophageal reflux, residuals 
of fracture of the left 5th metatarsal, or residuals of a 
fragment wound of the left side of the face warranting a 
higher rating for any of these conditions for a specific 
period - a "staged rating" - at any time since the 
effective date of the claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Since the preponderance of the evidence is against the claims 
for service connection for arthritis of the hips, neck, and 
hands, and higher ratings for gastroesophageal reflux, 
residuals of fracture of the left 5th metatarsal, and 
residuals of a fragment wound of the left side of the face, 
the benefit of the doubt doctrine is not for application with 
regard to these matters.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (to be 
codified at 38 U.S.C. § 5103A). VCAA, Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified as amended at 
38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for patellofemoral arthritis of the left 
knee is granted.  

Service connection for arthritis of the hips, neck, and hands 
is denied.  

Service connection for bronchitis is granted.  

A higher rating for gastroesophageal reflux, initially 
assigned a 30 percent evaluation, effective from September 
1991, is denied.  

A higher rating for residuals of fracture of the left 5th 
metatarsal, initially assigned a 10 percent evaluation, 
effective from September 1991, is denied.  

A higher rating for residuals of fragment wound to the left 
orbit and cheek, initially assigned a 10 percent evaluation, 
effective from September 1991, is denied.  


REMAND

As the Board noted above, the record shows that the veteran 
had complaints of joint pains in service and continuously 
until the time of his VA  medical examination in December 
1991.  The record suggests but does not establish by X-ray 
examination the presence of patellofemoral arthritis in the 
right knee joint.  The Board observes that the examiner in 
November 1998 did not believe that further X-rays were then 
indicated, but this leaves unanswered the question of whether 
current X-rays would establish the presence of arthritis in 
the right knee joint.  Further development is required in 
view of the new law.  

Furthermore, since the Board has granted service connection 
for patellofemoral arthritis of the left knee, and service 
connection is currently in effect for calcification of the 
left knee meniscus, the RO should review the claim of 
entitlement to a higher rating for calcification of the left 
knee meniscus prior to appellate consideration of this claim 
and determine whether separate evaluations are warranted for 
the two service-connected left knee disorders.  38 C.F.R. 
§ 4.14 (2000).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); see VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of this left knee disability.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the Court held that in evaluating a 
service-connected joint disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional loss of range of motion due to any weakened 
movement, excess fatigability or incoordination.  

The evidence shows that service connection has been granted 
for residuals of fracture of the left clavicle.  The service 
medical records show that the veteran underwent resection of 
a right distal clavicle fracture in March 1990 for 
pseudoarthrosis of a right distal clavicle fracture.  The 
overall evidence is unclear as to whether the veteran has 
residuals of a left clavicle fracture, a right clavicle 
fracture or both.  Under the circumstances, the veteran 
should undergo a VA medical examination to determine the 
nature and extent of his shoulder disabilities.  The record 
shows that service connection is currently in effect for 
residuals of shell fragment wound of the left scapula with 
retained foreign bodies, rated 10 percent, and for residuals 
of a fracture of the left clavicle.  The VA duty to assist 
the veteran in the development of his claims for higher 
ratings for these conditions, includes providing him with a 
thorough and contemporaneous medical examination that takes 
into account prior medical evaluations and treatment in order 
to determine the current severity of the left shoulder 
condition and to assist VA adjudicators in determining 
whether separate evaluations are warranted for the left 
shoulder disabilities.  See Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  

The Board has granted service connection for bronchitis.  
Prior to consideration of the claim for a higher rating for 
granuloma of the left upper lobe of the lung, the RO should 
evaluate the bronchitis and determine whether separate 
evaluations are warranted for this condition as well as for 
the granuloma of the left upper lobe of the lung.  

The report of the veteran's VA medical examination to 
determine the severity of his mitral valve prolapse in August 
1998 reveals that he has significant cardiac arrhythmias 
associated with the conduction disturbance on his mitral 
prolapse.  The examiner recommended that the veteran be fully 
investigated as his attacks appeared threatening.  Under the 
circumstances, the duty to assist the veteran in the 
development of his claim for a higher rating for mitral valve 
prolapse includes providing him with a medical examination by 
a heart specialist to determine the severity of the mitral 
valve prolapse.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

In view of the above, the case is REMANDED to the RO for the 
following actions:  

1.  The veteran should be afforded an 
orthopedic examination to determine 
whether arthritis of the right knee is 
visualized on X-ray examination, to 
determine whether he has residuals of a 
fracture of the left clavicle or of the 
right clavicle, and to determine the 
current severity of his left knee 
disabilities and his left shoulder 
disabilities.  The examiner should 
express an opinion as to whether X-rays 
show the presence of arthritis in the 
right knee and whether that arthritis is 
related to the right knee symptomatology 
during and after service.  The examiner 
should also express an opinion as to 
whether there is painful motion or 
weakness of the left knee and left 
shoulder.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the left knee or left 
shoulder is used repeatedly over a period 
of time.  The examiner should also be 
asked to determine whether the affected 
joints exhibit weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the physician and 
reviewed prior to examination of the 
veteran.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

2.  The veteran should be afforded an 
examination by a cardiologist to 
determine the current severity of his 
mitral valve prolapse.  All indicated 
studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should express an 
opinion as to the current severity of the 
service-connected mitral valve prolapse.  
In order to assist the physician in 
providing the requested information, the 
claims folder must be made available to 
him or her and reviewed prior to the 
examination.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Then, the RO should review the claims 
for higher ratings for residuals of shell 
fragment wound of the left scapula with 
retained foreign bodies, calcification of 
the left knee meniscus, granuloma of the 
left upper lobe, mitral valve prolapse, 
and fracture of the left clavicle.  This 
review should reflect the provisions of 
38 C.F.R. §§ 4.14, 4.40 and 4.45 when 
applicable.  If a pulmonary examination 
is necessary prior to rating the now 
service-connected bronchitis and the 
service-connected granuloma of the left 
upper lobe of the lung, such development 
should be undertaken.  If the veteran has 
residuals of fracture of the right 
clavicle in lieu of residuals of the left 
clavicle, appropriate action should be 
taken.  

5.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, or if a timely notice of 
disagreement is received with respect to 
any other matter, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
provided with an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



